DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "905" and "110" have both been used to designate “controller” [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “905,” “940” [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-5, 12-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “configured to alter distribution and disbursement of process materials comprising the filament within the heated chamber.” The limitation is indefinite as vague, since it is not clear whether some further structure of the claimed assembly is required to render a rod so configured or whether it is simply stating functionality of the identical “actuated rod” structure already recited in Claim 1. Examiner considers an actuated rod capable of altering the structure or property of a filament to meet the limitation.
Claim 4 recites the limitation “configured to assist in control of axial flow of filament through the heated chamber.” The limitation is indefinite as vague, since it is not clear what further structures or 
The term "increased flow rate" in claim 5 is a relative term which renders the claim indefinite.  The term "increased flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; it is not clear to what “increased” should be compared to (e.g. increased in comparison to a rod which is not rotated, increased in comparison to a hot end without a rod, increased in comparison to an unmelted or mixed filament, etc.). Examiner considers a rod which contributes to changing properties of a filament or mixing materials of a melted filament to meet the claim.
Claims 12-13 recite “The hotend assembly of claim 18.” The limitation is indefinite, because Claim 18 is neither drawn to a hotend assembly nor does it include such a limitation. It is not clear what limitations are required. Claims 12-13 are not adequately definite to permit meaningful examination on the merits.
Claim 12 recites the limitation “flat faces configured to uniformly blend two or more filaments.” The limitation is indefinite as vague, because it is not clear what the limitation “configured to uniformly blend two or more filaments” requires (for example, whether faces are configured by virtue of being flat or by virtue of having other structural features or orientations). Examiner considers an actuated rod with flat faces to be so configured.
Claim 13 recites the limitation “helix configured to increase axial flow of filament through the heated chamber.” The limitation is indefinite as vague, because it is not clear what the limitation “configured to uniformly blend two or more filaments” requires (for example, whether helix is so configured by virtue of being a helix or whether there are further structures or orientations which .
The term "increase axial flow" in claim 13 is a relative term which renders the claim indefinite.  The term "increase axial flow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; it is not clear to what “increase” should be compared to (e.g. increased in comparison to a rod which is not rotated, increased in comparison to a hot end without a rod, increased in comparison to an unmelted or mixed filament, etc.). Moreover, it is not clear what is meant by “flow of filament,” because it is not clear whether filament is flowing or whether melted materials of the filament are flowing. Examiner considers a rod which contributes to changing properties of a filament or mixing materials of a melted filament to meet the claim.
 	The term "increases an axial flow rate" in claim 15 is a relative term which renders the claim indefinite.  The term "increases an axial flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; it is not clear to what “increases” should be compared to (e.g. increased in comparison to a rod which is not rotated, increased in comparison to a hot end without a rod, increased in comparison to an unmelted or mixed filament, etc.). Moreover, it is not clear what is meant by “flow of filament,” because it is not clear whether filament is flowing or whether melted materials of the filament are flowing. Examiner considers a rod which contributes to changing properties of a filament or mixing materials of a melted filament to meet the claim.
	Claim 16 recites the limitation “improves a distribution and disbursement of materials comprising the filament.” The imitation is indefinite as vague, and the term “improves” is a relative term. The term “improves” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
	Claims 3 and 5 are further rejected as depending from rejected claims. 
Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Apparatus Claims 12-13 improperly depend from method Claim 18.  Claims 12-13 cannot be examined, because it is not clear what limitations are required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soo et al. (WO 2018/038326).
Regarding Claim 1, Soo et al. (WO’326) teach a hotend assembly for an additive manufacturing device [0001], the hotend assembly comprising: a heated chamber (cylinder 12, [0018]; Figs. 1-2); a 
Regarding Claim 2, the actuated rod is configured to (“capable of”) alter distribution and disbursement of process materials comprising the filament within the heated chamber [0091].  
Regarding Claim 3, the actuated rod is configured to (capable of) uniformly blend two or more filaments.  
Regarding Claim 4, the actuated rod is configured to (capable of) assist in control of axial flow of filament through the heated chamber [0091, 0087].  
Regarding Claim 5, control of axial flow through the heated chamber comprises an increased flow rate through the exit orifice [0011, 0082, 0099].  
Regarding Claim 6, the hotend assembly further comprises a number of channels within the heated chamber, wherein the channels are connected to the inlets (Figs. 1-5, channels downstream of inlets 110).  
Regarding Claim 7, the hotend assembly further comprises a motor (power unit 10, Fig. 2, 17; [0030, 0073] configured to rotate the actuated rod within the heated chamber.  
Regarding Claim 10, the actuated rod comprises at least one of: a number of flat faces (see flat faces of protrusions 132, Figs. 2, 6) and a helical shape (Figures and [0018]).
Regarding Claim 14, WO’326 teaches a method of additive manufacturing, the method comprising: feeding filament into a heated chamber of a hotend through a number of filament inlets , wherein the hotend is mounted to an additive manufacturing device; heating the filament with the heated chamber; rotating an actuated rod within the heated chamber to impart mechanical energy to 
Regarding Claim 15, rotating the actuated rod increases an axial flow rate of the filament through the heated chamber and exit orifice over what the flow rate would be without either the rod or rotation of the rod [0087].  
Regarding Claim 16, rotating the actuated rod improves a distribution and disbursement of materials comprising the filament over distribution and disbursement either without the rod or without rotating the rod [0087].  
Regarding Claim 17, rotating the actuated rod uniformly blends two or more filaments [0087].  
Regarding Claim 19, the actuated rod comprises at least one of: a number of flat faces (see flat faces of protrusions 132, Figs. 2, 6) and a helical shape (Figures and [0018]).
Regarding Claim 20, the actuated rod can rotate in a clockwise or counter-clockwise direction (Figs. 3, 13; [0018]).
Claim(s) 1-7, 9-10, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (KR 20180053153).
Regarding Claim 1, Hyun (KR’153) teaches a hotend assembly for an additive manufacturing device (3D printer) [0001], the hotend assembly comprising: a heated chamber (head body 100 with heating unit 400 and space S); a number of inlets (inlet of input unit 200) configured to feed filament into the heated chamber (Figs. 1-3; [0012]); an exit orifice 300 from the heated chamber (id.); and an actuated rod 520,540 extending into the heated chamber, wherein the actuated rod is configured to impart mechanical energy to the filament inside the heated chamber prior to extrusion through the exit orifice (Figs. 1-4; [0012, 513]).
Regarding Claim 2, the actuated rod is configured to (“capable of”) alter distribution and disbursement of process materials comprising the filament within the heated chamber [0037].  

Regarding Claim 4, the actuated rod is configured to (capable of) assist in control of axial flow of filament through the heated chamber [0040].   
Regarding Claim 5, control of axial flow through the heated chamber comprises an increased flow rate through the exit orifice (“to supply the raw material” [0040, 0040]).  
Regarding Claim 6, the hotend assembly further comprises a number of channels within the heated chamber, wherein the channels are connected to the inlets (channels in 200 leading from inlet, Fig. 3).  
Regarding Claim 7, the hotend assembly further comprises a motor 510 configured to rotate the actuated rod within the heated chamber [0013].  
Regarding Claim 9, the hotend assembly further comprises a number of heat sinks surrounding the inlets (cooling unit 240, heat dissipation fins 241, Figures 2-3; [0054]).  
Regarding Claim 10, the actuated rod comprises at least one of: a number of flat faces (see, for example 520/530 which include flat round surfaces of a shaft (Fig. 2) and a helical shape (screw thread, Figs. 2, 4; [0014]).
Regarding Claim 14, WO’326 teaches a method of additive manufacturing, the method comprising: feeding filament into a heated chamber of a hotend through a number of filament inlets , wherein the hotend is mounted to an additive manufacturing device; heating the filament with the heated chamber; rotating an actuated rod within the heated chamber to impart mechanical energy to the filament; and extruding the filament through an exit orifice of the hotend (Figs. 1-4; [0005, 0012-0014, 0025-0038]).  

Regarding Claim 16, rotating the actuated rod improves a distribution and disbursement of materials comprising the filament over distribution and disbursement either without the rod or without rotating the rod [0039].  
Regarding Claim 17, rotating the actuated rod uniformly blends two or more filaments [0039].  
Regarding Claim 18, the method further comprises using a number of heat sinks surrounding the inlets (cooling unit 240, heat dissipation fins 241, Figures 2-3; [0054]).  
Regarding Claim 19, the actuated rod comprises at least one of: a number of flat faces (see, for example 520/530 which include flat round surfaces of a shaft (Fig. 2) and a helical shape (screw thread, Figs. 2, 4; [0014]).
Regarding Claim 20, the actuated rod can rotate in a clockwise or counter-clockwise direction [0013].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al. (WO 2018/038326) in view of Linkiewicz (US 5,752,370).
Regarding Claim, WO’326 teaches a rotating shaft (rod) which is aligned with an exit orifice and motor and coupled to gears and a motor (power unit which drives gears and shaft) (Figures; [0030]). WO’326 fails to teach a flexible coupling that couples the rod to the motor, wherein the flexible coupling is axially aligned with the rod, motor, and orifice. Linkiewicz (US’370) teaches a flexible coupling (620 in specification and 62 in Figure 22) to attach a rotating shaft (drive shaft 616) with which it is axially aligned to a motor 622 with which it is also axially aligned (Fig. 22; col. 15, lines 24-30). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of 
Regarding Claim 11, WO’326 teaches inlets for five filaments inserted into the heated chamber within a common plane (Figs. 1, 4; [0069]) and the figures suggest equal spacing around the circumference of the heated chamber (Fig. 4). WO’326 fails to teach that inlets are inserted into the heated chamber around the heated chamber with approximately 120 degrees of separation between each inlet. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of WO’326 by reducing the number of inlets to accommodate fewer filaments. An application in which a maximum of three filaments is needed would require only three inlets spaced evenly apart around the circumference of the heated chamber. A regular spacing of three inlets would create an angle of 120 degrees (360/3) between two inlets. Thus, the recited spacing is an obvious modification.
In addition, WO’326 teaches a rotating shaft (rod) which is aligned with an exit orifice and motor and coupled to gears and a motor (power unit which drives gears and shaft) (Figures; [0030]. WO’326 fails to teach a flexible coupling that couples the rod to the motor, wherein the flexible coupling is axially aligned with the rod, motor, and orifice. Linkiewicz (US’370) teaches a flexible coupling (620 in specification and 62 in Figure 22) to attach a rotating shaft (drive shaft 616) with which it is axially aligned to a motor 622 with which it is also axially aligned (Fig. 22; col. 15, lines 24-30). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of WO’326 with a flexible coupling that couples the motor to the actuated rod, because US’370 suggests a flexible coupling to attach a motor to a rotating shaft which it drives.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20180053153) in view of Linkiewicz (US 5,752,370).

Regarding Claim 11, KR’153 teaches inlets to supply a number of filaments [0001], and although the written description does not describe a specific number of filaments or inlets, Figure 1 suggests five evenly-spaced inlets inserted into the heated chamber within a common plane for five filaments. KR’153 fails to teach that inlets are inserted into the heated chamber around the heated chamber with approximately 120 degrees of separation between each inlet. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of KR’153 by reducing the number of inlets to accommodate fewer filaments. An application in which a maximum of three filaments is needed would require only three inlets spaced evenly apart around the circumference of the heated chamber. A regular spacing of three inlets would create an angle of 120 degrees (360/3) between two inlets. Thus, the recited spacing is an obvious modification.
In addition, KR’153 teaches a rotating shaft (rod) which is aligned with an exit orifice and motor and coupled to gears and a motor (power unit which drives gears and shaft) (Figures 1-3; [0013]). KR’153 fails to teach a flexible coupling that couples the rod to the motor, wherein the flexible coupling is axially aligned with the rod, motor, and orifice. Linkiewicz (US’370) teaches a flexible coupling (620 in specification and 62 in Figure 22) to attach a rotating shaft (drive shaft 616) with which it is axially 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE

Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712